DETAILED ACTION
In accordance with MPEP § 609, 707.05 and 2001.06(b); the prior art cited in copending application 16/807985 and was reviewed prior to preparation of this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of in the reply filed on 4/26/2022 is acknowledged.  Claims 7, 8, 13 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement filed 3/3/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document.  The EP3745198 and WO2013064371 references lack copies and thus have been struck through on applicant’s IDS to indicate that they have not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a), which states "The drawings must show every feature of the invention specified in the claims".  
Therefore, the "input shaft unit"(line 4 of claim 1) must be shown with a reference character described in the written description as being assigned to the claimed “input shaft unit” or the features canceled from the claims.  Since the above noted features appear to be critical to invention novelty, a detailed illustration is essential for a proper understanding of the invention.  Accordingly, a mere graphical symbol or labeled representation is not acceptable.1 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 9-12, 14-16 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-20 of copending Application No. 16/807985 in view of the common knowledge/sense of one of ordinary skill in the art.  The copending claims are not overly complex and lie in the same general field as applicant's claimed invention (having overlapping inventorship and common ownership therewith).  Accordingly, the pertinence of the copending claims to the current claims as well as what ordinary skill/knowledge in the art would suggest should be readily apparent and flows naturally from the claims.2 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6, 9-12, 14-16 and 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “input shaft unit” (claims 1, 14 and others) is not expressly recited in the written description with a reference character that is shown in the drawings.  It is unclear if applicant intends for the phraseology to refer to the “front-mounted range unit 40”, the “input shaft 41”, or some other element shown in the drawings, or some additional/undescribed/unshown element.  For purposes of applying the prior art elsewhere below the phrase is taken to mean --input shaft--.
The limitation “wherein the input shaft unit and the output shaft extend at least in sections within the transmission housing” (lines 4-5 of claim 1 and elsewhere in claim 14) is unclear as to whether “sections” sets forth --sections of the input shaft unit--, --sections of the output shaft--, --sections of the housing-- or some combination thereof.
The limitation “an auxiliary shaft arranged parallel to but offset between the input shaft unit and the output shaft” (lines 6-7 of claim 1 and elsewhere in claim 14) is in direct contradiction to elected figure 2 which show that neither of the first auxiliary shaft 51 nor the second auxiliary shaft 52 to be “between” input shaft unit 41 and output shaft 61.  Rather, figure 2 shows input shaft unit 41 and output shaft 61 to be axially offset such that no element is therebetween (neither in the axial direction nor the radial direction).
The limitation “the input shaft unit and the auxiliary shaft [singular] are connected to one another via a front-mounted range unit, and the auxiliary shaft [singular] and the output shaft are connected to one another via a rear-mounted range unit” (lines 8-10 of claim 1 and elsewhere in claim 14) is in direct contradiction to elected figure 2 which shows that no single auxiliary shaft of the plural auxiliary shafts (51 or 52) connects to both the input shaft unit (41) and output shaft (61).  
The limitation “the auxiliary shaft unit” (line 14 of claim 1 and elsewhere in claim 14) lacks proper antecedent basis and is unclear as to whether the phrase is to refer to the previous “an auxiliary shaft”, some other previously recited element or an additional element.
It is unclear if “a first auxiliary shaft and a second auxiliary shaft” (lines 14-15 of claim 1 and similarly recited elsewhere in claim 14) are to include the previously recited “an auxiliary shaft” (line 6 of claim 1 and similarly elsewhere in claim 14) or are in addition thereto.
The claim 2 (and claim 14) limitations “the front-mounted range unit arranged on the input shaft” and “the front-mounted range unit arranged on the first auxiliary shaft” each lack proper antecedent basis since the front-mounted range unit is not previously recited as being arranged on either of the input shaft nor first auxiliary shaft.3  
The limitation “the first auxiliary shaft” (lines 10-11 of claim 14) lacks proper antecedent basis.
The limitation “the second auxiliary shaft” (lines 12-13 of claim 14) lacks proper antecedent basis.
It is unclear which of the three previously recited auxiliary shafts the phrase “the auxiliary shaft” (line 16 of claim 14) is to refer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-12, 14-16 and 18-20 (as best understood)4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE102016208646.
Claim 1. A powershift transmission for an agricultural machine, comprising: a transmission housing, an input shaft unit (1, see 35 USC 112 clarity rejection) and an output shaft (5), wherein the input shaft unit and the output shaft extend at least in sections (see 35 USC 112 clarity rejection) within the transmission housing, an auxiliary shaft (2 and/or 3 and/or 4) arranged parallel to but offset between (see 35 USC 112 clarity rejection) the input shaft unit and the output shaft, wherein, the input shaft unit and the auxiliary shaft are connected to one another via a front-mounted range unit (SG), and the auxiliary shaft and the output shaft are connected to one another via a rear-mounted range unit (HG, KV/KR), wherein, the front-mounted and rear mounted range units each comprises at least two gear wheel pairs (gear wheel pairs in SG; gear wheel pairs in HG, gear wheel pairs in KV/KR), the at least two gear wheel pairs being individually coupled or decoupled, further wherein, the auxiliary shaft unit (see 35 USC 112 clarity rejection) comprises a first auxiliary shaft (2 or 2/3) and a second auxiliary shaft (3 or 3/4), the first and second auxiliary shafts being coupled to one another via a reduction gear unit (any one or more of the gear unit within KG, the gear unit within KF/KR and/or the gear unit within HG).  	
Claim 2. The powershift transmission according to claim 1, further comprising: drive gear wheels (drive gear wheels on 1) of the front-mounted range unit arranged on the input shaft; and output gear wheels (output gear wheels on 2 or 2/3) of the front-mounted range unit arranged on the first auxiliary shaft.  
Claim 3. The powershift transmission according to claim 1, further comprising: drive gear wheels (drive gear wheels on 3 or 3/4) of the rear-mounted range unit are arranged on the second auxiliary shaft; and output gear wheels  (output gear wheels on 5) of the rear-mounted range unit are arranged on the output shaft.  
Claim 4. The powershift transmission according to claim 1, wherein the reduction gear unit comprises a first and a second reduction-gear-unit gear wheel pair (any two gear wheel pairs within any one or more of the gear unit within KG, the gear unit within KF/KR and/or the gear unit within HG).  
Claim 5. The powershift transmission according to claim 4, wherein, in a first shifted state of the reduction gear unit, the first auxiliary shaft is coupled directly to the second auxiliary shaft (via left directed engagement of the clutch within KG).  
Claim 6. The powershift transmission according to claim 5, wherein, in a second shifted state of the reduction gear unit, the first auxiliary shaft is connected to the second auxiliary shaft via the first and the second reduction-gear-unit gear wheel pair (gear wheel pairs within KG, via right directed engagement of the clutch within KG).  
Claim 9. The powershift transmission according to claim 1, wherein each gear wheel pair of the front-mounted range unit and the rear-mounted range unit comprises a separately assigned clutch (see clutches in fig.1).  
Claim 10. The powershift transmission according to claim 1, wherein a rotational direction of the output shaft is reversible by a reversing unit (unit within KV/KR).  
Claim 11. The powershift transmission according to claim 10, wherein the reversing unit is integrated into the reduction gear unit (reduction gear unit within KV/KR).  
Claim 12. The powershift transmission according to claim 1, wherein the front-mounted range unit (SG) comprises four gear wheel pairs (gear wheel pairs within SG).  
Claims 14-16 and 18-20 are suggested by the art in a manner that flows naturally from the above explanations/mappings.  

Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 37 CFR 1.83 which states: "(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.  (b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.  (c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof."
        2 See 37 C.F.R. 1.104(c)(2) which states "In rejecting claims for want of novelty or for obviousness, the examiner must cite the best references at his or her command.  When a reference is complex or shows or describes inventions other than that claimed by the applicant, the particular part relied on must be designated as nearly as practicable.  The pertinence of each reference, if not apparent, must be clearly explained and each rejected claim specified.  See also In re Jung, 637 F.3d 1356 (Fed. Cir. 2011) which states “There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement… Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the reference or references relied upon…”  
        
        3 See MPEP 2173.05(e) which states "A claim is indefinite when it contains words or phrases whose meaning is unclear. In re Packard, 751 F.3d 1307, 1314, 110 USPQ2d 1785, 1789 (Fed. Cir. 2014). The lack of clarity could arise where a claim refers to "said lever" or "the lever," where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference. Similarly, if two different levers are recited earlier in the claim, the recitation of "said lever" in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended. A claim which refers to "said aluminum lever," but recites only "a lever" earlier in the claim, is indefinite because it is uncertain as to the lever to which reference is made… even though indefiniteness in claim language is of semantic origin, it is not rendered unobjectionable simply because it could have been corrected. In re Hammack, 427 F.2d 1384, 1388 n.5, 166 USPQ 209, 213 n.5 (CCPA 1970).
        
        4 As noted in the 35 USC 112 clarity rejections elsewhere above, a great deal of confusion and uncertainty exists as to the proper interpretation of numerous claim limitations.  In the interest of compact prosecution, the examiner has applied the prior art in as best as the claims can be understood.  However, in accordance with MPEP § 2173, detailed mapping of the art to each and every claim limitation as currently written would be improper since such would require undue speculation as to the intended meaning/scope thereof. See In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970); In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).